Citation Nr: 0904534	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-31 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of service connection for diabetes 
mellitus, type 2, due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which severed service connection for 
diabetes mellitus, type 2.  


FINDINGS OF FACT

1.  In March 2005, the RO granted service connection for 
diabetes mellitus, type 2; in October 2005, the RO severed 
service connection for diabetes mellitus, type 2.

2.  The Veteran did not have service in the Republic of 
Vietnam 

3.  The statutory or regulatory provisions extant at the time 
were incorrectly applied in the March 2005 rating decision.  


CONCLUSION OF LAW

The March 2005 grant of service connection for diabetes 
mellitus, type 2, was based on clear and unmistakable error; 
restoration of service connection for diabetes mellitus, type 
II, is not warranted.  38 U.S.C.A. §§ 5109A, 5112 (West 
2002); 38 U.S.C.A. § 3.105 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the claims on appeal include 
the assertion that the Veteran's receipt of the Vietnam 
Service Medal and/or Vietnam Campaign Medal may warrant the 
conclusion that he served in Vietnam, and that he may 
therefore be assumed to have been exposed to Agent Orange 
during his service.  In Haas v. Nicholson, 20 Vet. App. 257 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) issued a decision that reversed a Board 
decision that denied service connection for disabilities 
claimed as a result of exposure to herbicides.  In its 
decision, the Board determined that 38 C.F.R. 
§ 3.307(a)(6)(iii) required a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  

VA sought to have the Haas decision overturned on appeal to 
the United States Court of Appeals for the Federal Circuit.  
On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those involving claims based on herbicide exposure in 
which (as in this case), the only evidence of exposure is the 
receipt of the Vietnam Service Medal, the Vietnam Campaign 
Medal, and/or service on a vessel off the shore of Vietnam.  
In October 2007, the claim on appeal was stayed, pending 
resolution of this issue.  

On May 8, 2008, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), the Federal Circuit reversed the Court's decision.  
The Federal Circuit held that the Court had erred in 
rejecting.  The appellant in Haas filed a petition for a writ 
of certiorari to the Supreme Court, which was denied on 
January 21, 2009.   In summary, the stay of Haas-related 
cases is no longer in effect, and in light of the Supreme 
Court's denial of certiorari, VA's Office of General Counsel 
has advised that the Board may resume adjudication of the 
previously stayed cases.  Chairman's Memorandum No. 01-09-03 
(January 22, 2009).  Accordingly, the Board will proceed.  

The Veteran essentially argues that he was in Vietnam during 
service, specifically, he argues that his plane had a layover 
in Vietnam of between one to two hours in August 1967.  He 
further asserts that he may have been exposed to Agent Orange 
when chemicals were spilled on him during the layover, when 
he worked with vehicles in Thailand that had come from 
Vietnam, and/or when herbicides were used to clear the jungle 
from the area around his base in Thailand.  See Transcript of 
Veteran's hearing, held in September 2007.  

In his notice of disagreement, received in January 2006, the 
Veteran stated that he had had a one to two night layover in 
Saigon while on his way to Thailand, in about October 1967.  

In March 2005, the RO granted service connection for diabetes 
mellitus, type 2.  A review of the RO's rating decision shows 
that the RO stated that the Veteran "had a tour of service 
in Vietnam," and it appears that service connection was 
granted based on the presumptions for service connection 
afforded to veterans with service in Vietnam.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e).  

In June 2005, the RO sent the Veteran notice that it proposed 
to sever service connection for diabetes mellitus, type 2.  
He was informed that he had 60 days to submit evidence in 
support of a disagreement, and that he could request a 
hearing.  

In October 2005, the RO severed service connection for 
diabetes mellitus, type 2.  The Veteran has appealed.  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).  

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  The Court has 
held that 38 C.F.R. § 3.105(d) places the same burden of 
proof on VA when it seeks to sever service connection as 38 
C.F.R. § 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman, 
supra. 

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  

Although the same standards apply in a determination of CUE 
in a final decision under section 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection under section 3.105(d), section 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
Daniels, 10 Vet. App. at 480.  The Court reasoned that 
because 38 C.F.R. § 3.105(d) specifically states that "[a] 
change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that ... a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.; see also Stallworth v. Nicholson, 20 Vet. 
App. 482 (2006) ("The severance decision focuses--not on 
whether the original decision was clearly erroneous--but on 
whether the current "evidence establishes that [service 
connection] is clearly erroneous." 

Upon review, in regard to the issuance of the proposed rating 
decision and notice of severance, it appears that VA has 
complied with relevant due process considerations with 
respect to the severances, and the veteran has not contended 
otherwise.  See 38 C.F.R. § 3.105(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  Service connection may also 
be granted for diabetes mellitus, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  

In addition, disease associated with exposure to certain 
herbicide agents will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.309, see also 38 C.F.R. § 3.307, 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The law provides a presumption of service connection for 
certain diseases, including diabetes mellitus, type II, which 
become manifest after separation from service in veterans who 
served in the Republic of Vietnam during the period from 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Service in the Republic of Vietnam for the purpose of the 
application of the presumption includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal 
Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to 
require a servicemember's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  

The Vietnam Service Medal was awarded to veterans who served 
between July 1965 and March 1973 in Vietnam, Thailand, Laos, 
or Cambodia in direct support of operations in Vietnam.  U.S. 
Department of Defense Manual of Military Decorations and 
Awards, Appendix D at D-20, July 1990.  Similarly, the 
Republic of Vietnam Campaign Medal was awarded to all service 
personnel who served in South Vietnam or who served outside 
of the geographical limits of Vietnam and contributed direct 
support to the forces in Vietnam.  Id., at 7-7, September 
1996.  

The Veteran's service treatment records do not show treatment 
for, or a diagnosis of, diabetes mellitus, type II.  The 
Veteran's separation examination report, dated in June 1968, 
shows that his endocrine system was clinically evaluated as 
normal, and that urinalysis was negative for sugar, providing 
evidence against this claim.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1977 and 2005.  
This evidence includes VA progress notes, and private 
treatment reports, dated as early as 2004, which note that 
the Veteran has diabetes mellitus type II, and which are 
significant for obesity.   
  
The Veteran's discharge (DD Form 214) shows that his military 
occupation specialty was recovery room specialist, that he 
had eleven months and nine days of foreign or sea service, 
and that he was awarded the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  His service personnel record (DA 
Form 20) indicates that he performed supply clerk, and 
recovery specialist, duties between August 1967 and July 
1968, with the 558th Sup Co (HM) (GS), USARPAC, and that 
during this time the overseas command was "USARPAC - 
Thailand."  These records do not mention herbicides.  

In addition, a May 2005 response from the National Personnel 
Records Center (NPRC) shows that the NPRC stated that they 
were unable to determine whether or not the Veteran had in-
country service in Vietnam.  

The Board finds that restoration of service connection for 
diabetes mellitus is not warranted.  With regard to the 
veteran's credibility, at the time of the RO's March 2005 
decision, the Veteran had not alleged that he was ever 
present within the boundaries of Vietnam.  He subsequently 
asserted that he was in Vietnam, however, his allegations are 
significantly different.  He has stated that he was in 
Vietnam in August 1967, or October 1967, and that he was 
there between two to four hours, or one to two nights.  See 
notice of disagreement, received in January 2006; transcript 
of hearing, held in September 2007.  

While the Board finds that these contradictions do not rise 
to the level of rendering his testimony incredible, they 
greatly decrease the probative value of his oral and written 
testimony.  When considered with the other evidence of 
record, which shows that there is no objective evidence of 
duty or visitation in Vietnam, and that service connection 
for diabetes mellitus, type 2, is not warranted on any basis, 
his testimony is insufficient to show that the RO's March 
2005 grant of service connection was not clearly erroneous.  

There is no claim for service connection for diabetes 
mellitus of record, and it appears that the RO raised this 
issue sua sponte.  The Veteran's service records contain 
nothing to show that the conditions of his service involved 
duty or visitation in the Republic of Vietnam.  The RO 
appears to have erroneously assumed that the Veteran's 
receipt of the Vietnam Service Medal (VSM), and/or the 
Vietnam Campaign Medal (VCM), showed that he had service in 
Vietnam.  However, this is contrary to the U.S. Department of 
Defense Manual of Military Decorations and Awards, which 
shows that the criteria for receipt of the VSM/VCM did not 
require duty or visitation in the Republic of Vietnam.  The 
receipt of these medals therefore may not be considered to be 
conclusive evidence of service in Vietnam.  The RO's 
interpretation of these awards was also in disregard of two 
VA General Counsel opinions, which state that in order for 
the presumptions for exposure to Agent Orange to apply, the 
appellant must show that he had "duty or visitation in 
Vietnam."  See VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).  These opinions 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507(b) (2008); Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000).  Furthermore, in its decision the RO 
erroneously stated, "You had a tour in Vietnam." (emphasis 
added).  In fact, the Veteran is not shown to have served a 
"tour" in Vietnam, to include either a temporary or 
permanent duty station in Vietnam.  

At the time of the RO's grant of service connection, the 
Veteran had not even asserted that he had ever set foot in 
Vietnam.  His subsequent statements to that effect are 
significantly contradictory, and are uncorroborated by his 
service records, which the Board affords great probative 
weight.  

Based on the above, the RO's determination that the veteran 
had duty or visitation in Vietnam (the basis of the grant of 
this claim) was clear and unmistakable error.  It resulted in 
the incorrect application of the statutory or regulatory 
provisions extant at the time, specifically, 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e), for the grant of service 
connection.  Given the foregoing, the Board finds that the 
RO's determination (that the Veteran had duty or visitation 
in Vietnam) was the kind or error, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

The Board points out that there is no basis for a grant of 
service connection for diabetes mellitus, type 2, on an 
other-than-presumptive basis.  The Veteran was not treated 
for diabetes mellitus, type II, during service.  There is no 
competent medical evidence to show that diabetes was 
manifested to a compensable degree within one year of 
separation from service.  There is no competent medical 
evidence of record suggesting a causal link between the 
Veteran's service, to include any in-service herbicide 
exposure, and the subsequent development of diabetes.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In this regard, the earliest medical evidence of diabetes 
mellitus is dated in 2004.  This is about 25 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding 
that "negative evidence" could be considered in weighing 
the evidence).  

In summary, the Veteran is not shown to have service 
involving duty or visitation in the Republic of Vietnam, 
service connection for diabetes mellitus, type 2, is not 
shown to be warranted on any basis, and the RO's March 2005 
grant on a presumptive basis is shown to have been based on 
clear and unmistakable error.  Accordingly, the claim for 
restoration of service connection for diabetes mellitus, type 
2, must be denied.  

Duties to Notify and Assist

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.  

The Board finds that the VCAA and its implementing 
regulations are inapplicable.  The issue on appeal is a 
severance of service connection issue which requires 
application of the clear and unmistakable evidence (CUE) 
standard.  The VCAA, and its implementing regulations, 
codified in part at 38 C.F.R. § 3.159, are not applicable to 
CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12- 
2001 at para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in CUE claims because "there is nothing further 
that could be developed").  All pertinent evidence is 
already in the claims folder. The Veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the claimant).  

The Board additionally observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. §§ 3.103, 3.105 (2008).  VA sent the veteran a notice 
letter in June 2005 that informed him of the proposal to 
sever his service connection benefits.  In that notice, the 
Veteran was provided with detailed reasons for the proposed 
severance and the type of information or evidence he could 
submit in response.  He was informed of his right to a 
personal hearing and his right to representation.  The June 
2005 letter also informed the Veteran that unless additional 
evidence is received within 60 days, service connection for 
diabetes mellitus, type 2, would be severed.  See 38 C.F.R. § 
3.114(b) (2008).  

In summary, the Board can identify no further development 
that would avail the Veteran or aid the Board's inquiry.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran).  In September 2005, the Veteran 
presented testimony at a videoconference hearing that was 
chaired by the undersigned Veterans Law Judge, and the 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2008).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The severance of service connection for diabetes mellitus, 
type 2, effectuated by a rating decision of October 2005, was 
proper, and the appeal for restoration of service connection 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


